Order entered June 5, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01497-CV

         IN RE J.H. WALKER, INC. D/B/A J.H. WALKER TRUCKING, Relator

                 Original Proceeding from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-00661

                                           ORDER
       Before the Court is the June 3, 2015 unopposed motion of real parties in interest for a

thirty day extension of time to file their response to the petition for writ of mandamus. We

GRANT the motion. Real parties in interest shall file their response on or before July 15, 2015.


                                                      /s/   DAVID L. BRIDGES
                                                            JUSTICE